STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                  NO.        2022    KW   0110


VERSUS


MILES      JOSEPH      HURSEY                                            APRIL          25,    2022




In   Re:         Miles    Joseph          Hursey,      applying    for    supervisory              writs,

                 22nd    Judicial         District      Court,     Parish        of    St.     Tammany,
                 Nos.    535, 917 &        538, 054.




BEFORE:          WHIPPLE,       C. J.,     THERIOT AND        HESTER,    JJ.


           WRIT DENIED.


                                                       VGW
                                                       MRT
                                                        CHH




COURT      OF APPEAL,         FIRST      CIRCUIT




        015
        DEPUTY      CLERK     OF   COURT
                 FOR    THE   COURT